Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1, 3-16, and 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 16, fig. 3 of Srihari (US 2016/0182037) teaches a radio frequency (RF) switch with low insertion loss, the RF switch comprising a plurality of terminals including an antenna terminal [26], a receive terminal [terminal on left of fig. 3], and a transmit terminal [terminal on right of fig. 3]; an inductor [eg. in 22b] electrically connected between the antenna terminal and the receive terminal; and a plurality of transistors [24a,24c] that are controllable to set the RF switch in a first mode [eg. transmit] or a second mode [eg. receive], the plurality of transistors including a first transistor [24a] electrically connected between the receive terminal and a reference voltage [ground], and a second transistor [24c] electrically connected between the antenna terminal and the transmit terminal, wherein the RF switch electrically connects the transmit terminal to the antenna terminal in the first mode, and electrically connects the antenna terminal to the receive terminal in the second mode. Srihari does not explicitly teach wherein the first transistor and the second transistor are controlled by a common control voltage. However, fig. 15 of Tombak (US 2019/0140687) teaches an RF switch on a die (par. 75) controlling transistors in a path between a receive terminal and ground 12-4 and an antenna and transmit terminal 12-1 with a common control voltage VTX generated by a control circuit 58. In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to modify the invention as indicated above by incorporating the switching implementation as taught in Tombak for the purpose of utilizing a suitable and well-known type of RF switch control. The prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, wherein in the second mode an RF signal is provided from the antenna terminal to the receive terminal through the inductor.
Regarding claims 3-15 and 18-22, these claims are allowed since they depend on claims above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIBIN CHEN whose telephone number is (571)270-5768.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SIBIN CHEN/Primary Examiner, Art Unit 2896